Harold Baer, J.
The Attorney-General of this State seeks to bar these defendants from engaging in the securities business in the State of New York (General Business Law, § 353, subd 1). The present application is for an injunction pendente lite. A broad injunction restraining the defendants from all activities relating to the sale of securities was granted ex parte pending this hearing.
The defendants were indicted and charged with 35 counts of grand larceny, violation of section 359-e of the General Business Law (selling securities without a license), and violation of section 352-c of the General Business Law (fraud under the Martin Act). They pleaded guilty to violating section 359-e of the General Business Law, a misdemeanor, to cover the indictment, and were fined and incarcerated over four successive weekends. Thereafter, they received certificates of relief from disabilities (Correction Law, art 23) and base their opposition to the injunction mainly on these certificates.
Defendants misconstrue the meaning of "relief from disabilities”. It only means that the conviction "shall not cause automatic forfeiture of any license, permit, employment or franchise” (Correction Law, § 701, subd 2; emphasis added). Further, the certificate notwithstanding a judicial, administrative, or licensing body may rely on the conviction as a basis for exercising discretion to refuse to renew any license, permit or privilege.
There is sufficient evidence of fraudulent practices by these defendants in addition to their conviction to warrant the granting of the injunction requested pending trial. Section 359-e and subdivision 2 of section 353 of the General Business Law were enacted to protect the public from unethical, deceitful and fraudulent practices (People v Federated Radio Corp., 244 NY 33; People v F.H. Smith Co., 230 App Div 268; People v Cadplaz Sponsors, 69 Misc 2d 417; General Business Law, *119art 23-A). The conviction under section 359-e of the General Business Law would be sufficient reason for granting this injunction because under subdivision 2 of section 353 an injunction may be granted if the person has been convicted of any criminal offense involving securities. Here we have a showing of much more than the conviction. The injunction pendente lite is granted.